DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Claims 1-20 are currently pending. Claims 1-6 and 12-20 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 09/08/20201.
Claims 1-6 and 12-20 are canceled.
In claim 11, line 3 delete “(polymerizable compound having Formula (III): polymerizable compound having Formula (IV))”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 7-11 are allowed. No prior art teaches a mixture comprising a polymerizable compound having the following Formula (III) and a polymerizable compound having the following Formula (IV), wherein Ar1, Z11,  Z12,  A11,  A12,  B11,  B12, Y11,  Y12,  L11,  L12,  R4, R7, g, j, h and i of the polymerizable compound (III) are the same as Ar2, Z21,  Z22,  A21,  A22,  B21,  B22, Y21,  Y22,  L21,  L22,  R8, R9, m, q, n and p of the polymerizable compound (IV), respectively as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722